Citation Nr: 0116821	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  98-08 904A	)	DATE
						 )
						 )

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 until 
September 1963.

Service connection for a nervous disorder was initially 
denied by a rating decision of the Department of Veterans 
Affairs (VA) regional office dated in April 1967.  It was 
held that the pathology in service was a constitutional or 
developmental abnormality.  It was noted that a psychosis 
(schizophrenia) was first shown more than 1 year after 
service separation.  The veteran did not perfect an appeal 
and that determination is final.  See 38 C.F.R. § 20.1103 
(2000).  

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision of August 1997 from 
the Roanoke, Virginia Regional Office (RO) which declined to 
reopen the claim for service connection for an acquired 
psychiatric disorder, claimed as schizophrenia.  The 
appellant is the custodian of the veteran.


REMAND

The most recent application to reopen his claim of service 
connection for an acquired psychiatric disorder was received 
in March 1997, and evidence has been received in support of 
the claim.  During the pendency of this appeal, however, 
there has been a significant change in the law.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The act contains a number of sections, including a section 
that revises and expands the duty to assist found in "old" 
38 U.S.C.A. § 5107(a) (West 1991) and that is to be codified, 
in the new law, at 38 U.S.C. § 5103A under the heading "Duty 
to assist claimants."  Subsection (f) of new § 5103A 
provides that "[n]othing in this section shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in section 5108 of this title 
[38 U.S.C.A. § 5108]."  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2098 
(emphasis added).  

Section 3(a) of Pub. L. No. 106-475 also contains other 
sections, which are to be codified at 38 U.S.C. §§ 5102 and 
5103, that do not appear to clearly fall within the ambit of 
new § 5103A(f).  Subsection (b) of new § 5102 provides:  

If a claimant's application for a benefit 
under the laws administered by the 
Secretary is incomplete, the Secretary 
shall notify the claimant and the 
claimant's representative, if any, of the 
information necessary to complete the 
application.  

New section 5103, "Notice to claimants of required 
information and evidence," provides in pertinent part as 
follows:  

(a) Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.  (Emphasis added.)  

In any event, the record reveals specific matters that need 
to be addressed.  Specifically, the service medical records 
show that in December 1962, the veteran was evaluated at 
Eglin Air Force Base with a diagnosis of emotional 
instability reaction.  A clinical record cover sheet dated in 
February 1963 noted an initial admission to the United States 
Air Force Hospital at Clark Air Force Base.  Subsequent 
thereto, in May 1963, a medical officer wrote that "I know 
for a fact that there is medical history missing from this 
record..."  and indicated that this was from approximately 
three to six months prior to the veteran's Vietnam 
assignment.  It was indicated, however, that this was not for 
psychiatric treatment.  The veteran was later 
administratively separated from service on the basis of a 
characterological defect with a diagnosis of emotional 
instability reaction, chronic, severe.  

The postservice record contains a VA admission board report 
dated in January 1967 noting that the veteran reported a 
history of becoming upset when serving in Vietnam which led 
to hospitalization at Clark Air Force Base with a subsequent 
transfer to Eglin Air Force Base.  The veteran stated in 
correspondence dated in August 1968 that he had been treated 
for his nervous symptomatology at both Clark and Eglin Air 
Force Bases.  He later indicated in May 1972 that while 
stationed in Vietnam, he spent six months in the hospital 
before being admitted to [Clark Air Force Base Hospital] in 
the Philippines.  The Board notes that the service medical 
records contain no clinical data from Clark Air Force Base.  
It is thus concluded that a comprehensive search be 
implemented to secure any outstanding or additional service 
medical records to which reference has been made.  It is 
possible that the service hospital records may have been 
stored separately from the other service medical records.

Additionally, pursuant to the filing of a claim to reopen in 
March 1997, the veteran underwent a VA examination for 
compensation and pension purposes in July 1997.  It was 
reported that the majority of the veteran's history was 
obtained through his brother because the veteran was unable 
to relate in a logical and appropriate manner.  Following 
comprehensive evaluation and assessment, the examiner 
commented that "[a]s far as ascertained, [the veteran's] 
initial decompensations began while he was in military 
service, being discharged because of his emotional 
instability and difficulty coping with stressful situations.  
His condition quickly deteriorated after his discharge from 
the military, resulting in an extensive hospitalization at 
Salem VAMC.  Unfortunately, those records were not available 
for review at this time."  In this respect, the Board is of 
the opinion that a board-certified psychiatrist should review 
the records and clarify the above opinion to determine 
whether or not there was evidence of schizophrenia in service 
or if the disability was of postservice onset.  Also, any 
additional VA outpatient records dated between 1963 and 1967, 
should be requested and associated with the claims folder. 

The fulfillment of VA's statutory duty to assist the 
appellant includes providing additional VA examination by a 
specialist when indicated, and providing a medical opinion 
which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one  See Hyder v. Derwinski, 1 Vet.App. 221 (1991); 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).

Under these circumstances, and because the RO has not yet 
considered the veteran's case in light of the Veterans Claims 
Assistance Act of 2000, the Board concludes that further 
development is necessary.  Accordingly, the case is REMANDED 
for the following actions:  

1.  The RO should undertake reasonable 
steps to inform the appellant of "any 
information, and any medical or lay 
evidence, not previously provided to [VA] 
that is necessary to substantiate" his 
application to reopen the previously and 
finally denied claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  In this regard, 
the RO should ask the appellant and/or 
the veteran to provide additional 
information regarding any evidence of 
current or past treatment for his 
psychiatric disability, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2000).  Specifically, he should 
be asked to provide the complete name and 
address of any and all physicians, both 
privately and within the VA system, who 
have treated him throughout the years 
dating from the time of service discharge 
in 1963.  The appellant should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.  Moreover, the 
appellant is notified that he may submit 
additional evidence or argument while the 
case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the National 
Personnel Records Center, or other 
appropriate location, to make an attempt to 
secure any additional service medical 
records, and through any other appropriate 
records repository to which clinical records 
from Clark Air Force Base may have been sent.  
Specifically, it should be ascertained 
whether hospital records may be stored 
somewhere other than with the service medical 
records.

3.  The RO should refer the claims folder for 
review by a board-certified VA specialist in 
psychiatry to determine the nature and 
etiology of any and all psychiatric 
disability now indicated, and an opinion as 
to whether it is more likely than not that it 
relates back to service.  The examiner is 
requested to state whether the veteran's 
symptoms in service were related to 
schizophrenia or were the result of some 
other psychiatric disability.  The examiner 
must also be provided with a copy of this 
remand and should state whether or not he or 
she is board-certified.  Based on a review of 
all medical documentation and history on 
file, including the service medical records, 
the examiner should, 1) discuss and reconcile 
the prior opinions and findings which have 
been rendered with respect to psychiatric 
disability in service, and 2) provide an 
opinion as to whether any current psychiatric 
condition was initially manifested in 
service.  The clinical report should set 
forth in a clear, comprehensive, and legible 
manner all pertinent findings, and should 
include complete rationale for the opinion 
expressed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the clinical report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000). 

5.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the issue now 
on appeal, the RO should reopen the 
claim.  Following any further indicated 
development consistent with the Veterans 
Claims Assistance Act of 2000, the RO 
should adjudicate the claim on a de novo 
basis without regard to the finality of 
any prior determinations.  In so doing, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

6.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


